February 6, 1939


Hon. John F. May
County Attorney
Rarnes-County
Karnes, Texas
Dear Sir:
                   Opinion No. 0-161
                   Re: Refunding premiums on deputy tax co>-~
                        lector's official bond for years 1925-
                        1938
        Your letter of January 17th,'addresse&to Hon. 'Gerald
C. Mann, Attorney General of Texas, has been received whereIn
you state that the Commissioners I Court desires an opinion as
to whether or not the expenditure of refunding the'premlum on
the official bond of the deputy tax assessor-collector of taxes
by the Commissioners' Court for the years 1925-1938,  inclusive,
would be legal or Illegal.
        Under the authority of Casey vs. State (Tex. Civil
appeals) 269 S.W. 428, writ of error denied, and former rulings
of this Department, such premium on the deputy tax collector's
bond prior to the amendment of Article 3899, effective Janu-
ary 1, 1936, was not such Item of expense as the Commissioners'
Court would be authorized to pay.
        You are respectfully advised, therefore, that It Is
the opinion of this Department that any payment or expenditure
of refunding the premium on the deputy tax assessor-collector's
official bond for the years 1925-1936 would be illegal.
        Permit us to herein set forth certain portions of
Article 3899 as amended, effective January 1, 1936:
       "Art. 3899. Expense Account
          (a) At the close of each month of his
       tenure of office each officer named herein
       who Is compensated on a fee basis shall make
       as part of the report now required by law,
       an Itemized and sworn statement of all the
       actual and necessary expenses incurred by him
       in the conduct of his office, such as station-
       erg, stamps, telephone, premiums on offlclals'
       bonds, including the cost of surety bonds for
                                                        -   --




Hon. John F. May, February 6, 1939, page 2         o-161


       his Deputies, premium on fire, burglary, theft,
       robbery insurance protecting public funds, tra-
       veling expenses and other necessary expenses...
       Such expense account shall be subject to the
       audit of the County Auditor; if any, otherwise
       by the Commissioners' Court; and if it appears
       that any item of such'expense vas not incurred
       by such officer or such Item waspnot a necess-
       ary expense of office, such item shall be by
       such auditor or court rejected, In which case
       the collections of such item may be adjudicated
        In any court of competent jurisdiction. The
       amount of salaries paid to Assistants and De-
       puties shall also be clearly shown by such-
       officer, giving the name, position and amount
       paid each; and. In no event shall any officer
       show any greatep  amount than actually paid
       any such Assistant or Deputy. The amount of
       such expenses, togetherwith the amount of
       salaries paid to Assistants, Deputies and Clerks~
       shall be paid out of the fees earned by such of-
       ficer ......................
          "(b) Each,officer named in this Act, where
       he receives a salary as compensation forkhis'
       services, shall be empowered and permitted to
       purchase and have charged to his county all rea-
       sonable expenses necessary In the proper and
       legal conduct of hLs office, premiums on offi-
       cials' bonds, premium on fire, burglary, theft,
       robbery insurance protecttng publtc funds and
       including the cost of surety bonds for his Dep-
        uties, such expenses to be passed on, ijre-deter-
       mined and allowed in kind and amounts, as nearly
       as possible, by the Commissioners' Court one each
       month for the ensuing month, uponthe application
       by each officer, stating the kind, probably amount
       of expenditure and the necessity for the expenses
       of his office for such ensuing month, which ap-
       plication shall, before presentatlon to said
       court, first be endorsed by the County Auditor,
       If any otherwise the County Treasurer, only as
        to whether funds are available for payment of
       such expenses.................
        II
         .......Eaeh officer shall, at the close of each
   month of his tenure of office, make an Itemized and
   sworn report of all approved expenses 'lncurrec.by
   him and charged to his county, ~accompanylng 'such re-
   port with invoices covering such purchases and re-
-.-    .




      Hon. John F. May, February 6,   1939, page 3        0-161


           quisitions Fssued by him in support of such report.
           If such expenses be Incurred In connection with any
           particular case, such report shall name such case.
           Such report, invoices and requisitions shall be
           subject to the audit of the County Auditor; If
           any, otherwise by the CommlssFoners' Court, and
           If It appears that any item was not incurred by
           such officer, or that such item was not a neces-
           sary OP legal expense of such office, or purchased
           upon proper requlsltlon, such Iternshall be by
           said County Auditor or court rejected, in which
           case the payment.of such item may be adjudicated
           in any court of competent jurisdiction." All such
           approved claims and accounts shall be paid from
           the Officers' Salary Fund unless otherwise provld-
           ed herein,"
              It Is evident that the Legislature Intended that such
      condltlons contained in the above provisions should be corn-
      plied with by the officer as a condltlon precedent to allowing,
      as a matter of right, such expenses
                                  .~      as authorized therein.
              It is our opinion that Article 3899, as amended, can
      be liberally interpreted to allow such officials, as an item
      of expense, the premium on the bonds of their authorized
      deputies.
              Such conditionsfound fn the provisions of the Article
      quoted seem to be substantlallg the same as contained fin the
      artlc1.eprior to the amendment and the courts have construed
      such conditions not intended as a limftatlon on the power of
      the Commissioners' Court in matters of this kind.. As it ap-
      pears that the Commissionersf Court may use its sound discre-
      tion as to whether or not the facts other than the failure of
      the officer to comply with the above provisions would entitle
      such expense to be allowed, we are further of the opfnlon that
      while the county could not be held liable for the expenditure
      of refunding the actual and necessary premium paid on the
      deputy tax collector's official bond for the years 1936 and
      subsequently it Is within their sound discretion whether or
      not such payment could be made, the exercise of which by the
      Commissioners' Court would not be iilegal.
               Trusting that the above answers your questions, we
      remain
                                                          e--t




Hon. John F. May, February 6,   1939, page 4        o-161


                                 Very truly yours
                                ATTORNEY GENERAL OF TEXAS


                                 By s/ Wm. R. King .'.
                                              Assistant
WmK:AW
APPROVED:
S/Gerald C, Mann
ATTORNEYGENERAL OF TEXAS